DETAILED ACTION
This Office Action is in response to Applicant’s Amendment and Remarks filed on 04/04/2022. This Action is made FINAL.
Claims 1-9 received on 04/04/2022 are considered in this office action. Claims 1-9 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022 is being considered by the
examiner.

Response to Arguments
Claims 1 and 8-9 were previously provisionally rejected on the ground of nonstatutory double patenting. In response to the Applicant’s amendment to claims 1 and 8-9 and amendments of the copending Application No. 16/970,408, the provisional rejection has been withdrawn.

Applicant's arguments filed regarding claim interpretation under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. Applicant argues that the newly added claim limitation may avoid claim interpretation under 35 U.S.C. 112(f). Examiner respectfully disagrees.  The newly added claim limitation, which further provides an additional function performed by “service management device”, does not recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Applicant's arguments filed regarding rejection under 35 USC § 101 have been fully considered but they are not persuasive. Applicant argues that the newly added claim limitation, “the service management device corrects the out-of-use period on the basis of electronic information including at least one of card usage information, contribution information, and store usage information of the user”, recite meaningful features that amount to significantly more than an abstract idea.
Examiner respectfully disagrees. 
The newly added claim limitation is an example of "extra-solution activity", as it can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The out-of-period is used to generate an action plan, which is a mental process, and performing the generated action corresponds to the primary process and is a feature that amounts to significantly more than an abstract idea. Therefore, an example of integrating a judicial exception into a practical application would be claim 6 which recites “performs processing to start the predetermined service when approved by the user”.

Applicant's arguments filed regarding rejection under 35 USC § 102 have been fully considered but they are not persuasive. Applicant argues that Keohane fails to teach the newly added claim limitation, “the service management device corrects the out-of-use period on the basis of electronic information including at least one of card usage information, contribution information, and store usaqe information of the user”. 
Examiner respectfully disagrees. 
Keohane teaches corrects the out-of-use period on the basis of electronic information including at least one of card usage information, contribution information, and store usage information of the user (par [0054]: “In an embodiment of the present invention, processor(s) receive biometric sensor readings from biometric sensors that are currently monitoring the user/owner of the SDV, and then adjust the time window in which the user of the SDV will not need the SDV based on the biometric sensor readings. Examples of biometric sensors include, but are not limited to, heart monitors, respiration monitors, medical thermometers, electroencephalogram (EEG) sensors, movement sensors, etc. That is, biometric sensors detect the breathing level, movement, wakefulness, health, etc. of a person. Assume now that the user/owner of SDV 202 is sleeping, as indicated by resting user 210. Assume further that biometric sensors on the resting user 210 detect that he/she is currently asleep, and that a profile history for resting user 210 indicates that he/she is a night worker who will continue to sleep for the next eight hours. The time window for autonomously driving the SDV 202 to the service facility 204 may be adjusted (expanded or contracted) based on this new information gleaned from the biometric sensors. Similarly, if the biometric sensors detect that the resting user 210 has a high fever, an assumption is made that he/she will remain in bed for a certain length of time (e.g., 12 hours), in order to rest until the fever comes down.”, wherein “adjust the time window in which the user of the SDV will not need the SDV based on the biometric sensor readings” corresponds to correcting the out-of-use period on the basis of electronic information including contribution information of the user, and “if the biometric sensors detect that the resting user 210 has a high fever, an assumption is made that he/she will remain in bed for a certain length of time (e.g., 12 hours), in order to rest until the fever comes down” is an example corresponding to the newly added claim limitation). Therefore, the rejections under 35 USC § 102 of claims 1-4 and 8-9 are maintained.

For the reasons above, Applicant’s argument is not persuasive, and therefore the obviousness rejections of claims 5-7 are maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claims 1-7: service management device (generic placeholder) configured to (function),
Claim 8: acquisition part (generic placeholder) configured to (function).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Regarding “service management device”, it is interpreted to cover the corresponding structure of processor such as a central processing unit (CPU) which may be located remotely or within the vehicle and equivalents thereof as supported by FIG. 2 and paragraphs 0034 and 0133 of the specification reproduced below:
[0034] Returning to Fig. 2, the service management part 520 includes, for example, the schedule management part 521, an owner information management part 522, a vehicle location management part 523, the estimation part 524, a determination part 525, a correction part 526, a cleaning management part 527, an allocation management part 528 and a charging management part 529. Some or all of these components are realized by a processor such as a central processing unit (CPU) executing a program (software) stored in the storage part 530.
[0133] A part or all of the service management part 520 of the service management device 500 or a part or all of the information stored in the storage part 530 may be mounted on the vehicle control device 5, and a part or all of the service management 
controller 146 provided in the vehicle control device 5 may be provided in the service management device 500. That is, at least one of the service management part 520 and the service management controller 146 is included in "the controller" configured to cause the automated driving vehicle to automatically travel according to a predetermined service managed by the service management controller 146.

Regarding “acquisition part”, it is interpreted to cover the corresponding structure of controller within the vehicle and equivalents thereof as supported by FIG. 9 and a portion of paragraphs 0070 and 0097 of the specification reproduced below:
[0070] The vehicle control device 5 includes, for example, a camera 10, a radar device 12, a finder 14, an object recognition device 16, a communication device 20, a human machine interface (HMI) 30, a vehicle sensor 40, the navigation device 50, a map positioning unit (MPU) 60, an in-vehicle camera 70, a driving operator 80, an automated driving control device 100
[0097] Returning to Fig. 9, the second controller 160 includes, for example, an acquisition part 162, a speed controller 164 and a steering controller 166. The acquisition part 162 acquires information of the target trajectory (the trajectory point) generated by the action plan generating part 140, and stores the information in a memory (not shown).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis: Step 1
Step 1 of the 2019 PEG analyzes the claims to determine whether the claims fall into one of the four statutory categories of a method, a machine, an item of manufacture, or a material.

Claims 1-8 are directed to an apparatus, i.e. a machine.
Claim 9 is directed to a method.
Therefore, claims 1-9 fall into at least one of the four statutory categories. 
101 Analysis: Step 2A, Prong I (MPEP § 2106.04)
Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas: 
mathematical concepts 
certain methods of organizing human activity, and/or
mental processes.

The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate on the recited abstract ideas for the remainder of the 35 U.S.C 101 rejection. 

Claims 1 and 8-9, wherein claims 8 and 9 recite similar limitations to those of claim 1, recite: 
“estimate an out-of-use period 5in which a user does not use an automated driving vehicle on the basis of reference information including a usage schedule of the automated driving vehicle of the user”,
“generate an action plan of the automated driving 10vehicle in the out-of-use period according to the predetermined service managed by the service management device”.

Claim 2 recites: 
	“estimates an action after the user alights from the automated driving vehicle”.

Claim 3 recites: 
	“estimates an action pattern of the user”.

Claim 7 recites: 
	“estimates a plurality of out-of-use period candidates having different lengths”.

The examiner submits that the foregoing claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation. 

Regarding claims 1 and 8-9, “estimate an out-of-use period 5in which a user does not use an automated driving vehicle” is equivalent to a person estimating a time-period that the user will not use the vehicle, i.e. a mental process of judgement based on observation. For example, one can expect that the user will not use the vehicle when asleep, such as from 12:00AM to 6:00AM.

Regarding claims 1 and 8-9, “generate an action plan of the automated driving 10vehicle in the out-of-use period according to the predetermined service managed by the service management device” is equivalent to a person planning based on available options, i.e. a mental process of judgment.

Regarding claims 2, 3 and 7, “estimates […]” is equivalent to a person estimating or guessing, i.e. a mental process of judgement.

Accordingly, claims 1-9 recite at least one abstract idea.

101 Analysis: Step 2A, Prong II (MPEP § 2106.04)
Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claim recites any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations:

Claims 1 and 9 recite: 
	“manage a predetermined service provided in a state in which the user is not using the automated driving vehicle in the estimated out-of-use period”.

Claims 1 and 8-9 recites: 
	“corrects the out-of-use period on the basis of electronic information including at least one of card usage information, contribution information, and store usage information of the user”.

Claim 2 recites: 
	“includes the estimated action in the reference information”.

Claim 3 recites: 
	“includes the estimated action pattern of the user in the reference information”.

Claim 4 recites: 
	“corrects the out-of-use period on the basis of a status of the user”.

Claim 5 recites: 
	“acquires information related to a person who relates to a schedule of the user”,
	“includes the acquired information related to the person who relates to the schedule of the user in the reference information”.

Claim 6 recites: 
	“requires the user to agree that the predetermined service will be provided in the out-of-use period”,
	“performs processing to start the predetermined service when approved by the user”.

Claim 7 recites: 
	“performs processing to provide the predetermined service that is providable in the respective out-of-use period candidates to the user among some or all of the estimated out-of-use period candidates”.

Claim 8 recites:
“acquire information related to a predetermined service provided in a state in which the user does not use the 20automated driving vehicle in the estimated out-of-use period”

The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application, specifically, adding insignificant extra-solution activity (pre-solution, post-solution) to the judicial exception – (MPEP § 2106.05(g)).

Regarding claims 1 and 9, the additional limitation of “manage a predetermined service provided in a state in which the user is not using the automated driving vehicle in the estimated out-of-use period” is an example of mere data gathering, as it is equivalent to selecting or gathering potential predetermined services to perform in the estimated out-of-use period.

Regarding claims 1-5 and 8-9, the additional limitation of “includes […]”, “acquires […]”, and “correct […]” is an example of mere data gathering, as it is equivalent to gathering and manipulating data, wherein data corresponds to “the schedule of the user or reference information”, to manage a predetermined service.

Regarding claim 6, the additional limitation of “requires the user to agree that the predetermined service will be provided in the out-of-use period” is an example of selecting a particular data source or type of data to be manipulated.

Regarding claim 6, the additional limitation of “performs processing to start the predetermined service when approved by the user” is an example of integrating a judicial exception into a practical application.

Regarding claim 7, the additional limitation of “performs processing to provide the predetermined service that is providable in the respective out-of-use period candidates to the user among some or all of the estimated out-of-use period candidates” is an example integrating a judicial exception into a practical application.

Further, the additional limitations do not 
Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a))
Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b))
Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c))
Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e))

Therefore, claims 1-5 and 8-9 have additional limitations that do not integrate the recited abstract ideas into a practical application.

101 Analysis: Step 2B (MPEP § 2106.05)
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 

When considered individually or in combination, the additional limitations of claims 1-5 and 8-9 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional limitations of claims 1-5 and 8-9 are examples of adding insignificant extra-solution activity (pre-solution, post-solution) to the judicial exception as it is mere data gathering conducted by a generic computer component. 

Thus, claims 1-5 and 8-9 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception, thus are directed toward non-statutory subject matter and are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keohane et al. (US 20170139412 A1, hereinafter Keohane).

Regarding claim 1, Keohane teaches a vehicle control system comprising: 
a service management device that is configured to estimate an out-of-use period 5in which a user does not use an automated driving vehicle on the basis of reference information including a usage schedule of the automated driving vehicle of the user (par [0045]: “As described herein, the present invention is directed to autonomously driving an SDV to a service facility based on 1) the needs of the SDV, 2) the capabilities of the service facility, and 3) the schedule of the user/owner of the SDV.”; par [0049]: “As described in block 410, the processor(s) identify a time window in which a user of the SDV will not need the SDV”, wherein “the schedule of the user/owner of the SDV” corresponds to a usage schedule of the automated driving vehicle by the user, as schedules with different locations will likely indicate a usage of the vehicle), and that is configured to manage a predetermined service provided in a state in which the user is not using the automated driving vehicle in the estimated out-of-use period (par [0047]: “As described in block 406, the processor(s) identify a service facility (e.g., service facility 204 shown in FIG. 2) that is capable of providing the maintenance service. The processor(s) may be within SDV 202 or coordinating computer 201 shown in FIG. 2”; par [0049]: “As described in block 410, the processor(s) identify a time window in which a user of the SDV will not need the SDV. This information may be determined based on a history of the user. For example, if the user is at work from Monday through Friday between 9:00 and 5:00, and never uses his SDV during these times, then this is the time window in which this user of the SDV will not need the SDV. Alternatively, the user may simply input this time window into the SDV on-board computer or other system. Thereafter, the amount of time required for the SDV to travel to and from the service facility and to receive the maintenance service is matched to an amount of time in the time window in which the user of the SDV will not need the SDV”, wherein “maintenance service” corresponds to predetermined service, and the process of “identify a service facility” and “matched to an amount of time in the time window in which the user of the SDV will not need the SDV” corresponds to manage a predetermined service provided in a state in which the user is not using the automated driving vehicle in the estimated out-of-use period); and 
a controller configured to generate an action plan of the automated driving 10vehicle in the out-of-use period according to the predetermined service managed by the service management device (par [0045]: “As described herein, the present invention is directed to autonomously driving an SDV to a service facility based on 1) the needs of the SDV, 2) the capabilities of the service facility, and 3) the schedule of the user/owner of the SDV”; par [0050]: “As described in block 412, the processor(s) direct the SDV to autonomously drive to the service facility during the time window in which the user of the SDV will not need the SDV”, wherein “autonomously drive to the service facility during the time window” indicates an action plan of the automated driving 10vehicle in the out-of-use period is generated),
wherein the service management device corrects the out-of-use period on the basis of electronic information including at least one of card usage information, contribution information, and store usaqe information of the user (par [0054]: “In an embodiment of the present invention, processor(s) receive biometric sensor readings from biometric sensors that are currently monitoring the user/owner of the SDV, and then adjust the time window in which the user of the SDV will not need the SDV based on the biometric sensor readings. Examples of biometric sensors include, but are not limited to, heart monitors, respiration monitors, medical thermometers, electroencephalogram (EEG) sensors, movement sensors, etc. That is, biometric sensors detect the breathing level, movement, wakefulness, health, etc. of a person. Assume now that the user/owner of SDV 202 is sleeping, as indicated by resting user 210. Assume further that biometric sensors on the resting user 210 detect that he/she is currently asleep, and that a profile history for resting user 210 indicates that he/she is a night worker who will continue to sleep for the next eight hours. The time window for autonomously driving the SDV 202 to the service facility 204 may be adjusted (expanded or contracted) based on this new information gleaned from the biometric sensors. Similarly, if the biometric sensors detect that the resting user 210 has a high fever, an assumption is made that he/she will remain in bed for a certain length of time (e.g., 12 hours), in order to rest until the fever comes down.”, wherein “adjust the time window in which the user of the SDV will not need the SDV based on the biometric sensor readings” corresponds to correcting the out-of-use period on the basis of electronic information including contribution information of the user, and “if the biometric sensors detect that the resting user 210 has a high fever, an assumption is made that he/she will remain in bed for a certain length of time (e.g., 12 hours), in order to rest until the fever comes down” is an example corresponding to correcting the out-of-use period on the basis of electronic information including contribution information of the user).

Regarding claim 2, Keohane teaches the vehicle control system according to claim 1. Keohane further teaches wherein the service management device estimates an action after the user alights from the automated driving 15vehicle, and includes the estimated action in the reference information (par [0049]: “As described in block 410, the processor(s) identify a time window in which a user of the SDV will not need the SDV. This information may be determined based on a history of the user. For example, if the user is at work from Monday through Friday between 9:00 and 5:00, and never uses his SDV during these times, then this is the time window in which this user of the SDV will not need the SDV”, wherein “user is at work from Monday through Friday between 9:00 and 5:00” and “based on a history of the user” corresponds to an estimation of an action, and “the user is at work from Monday through Friday between 9:00 and 5:00” indicates estimating an action after the user alights from the automated driving 15vehicle, as when the user alights from the automated driving 15vehicle at 9:00 at work from Monday through Friday, the vehicle determines that the user will not need the SDV until 5:00, and “this is the time window in which this user of the SDV will not need the SDV” indicates including the estimated action in the reference information, as the vehicle may schedule for a maintenance during this time period based on the information based on a history of the user or reference information). 

Regarding claim 3, Keohane teaches the vehicle control system according to claim 1. Keohane further teaches wherein the service management device estimates an action pattern of the user, and includes the estimated action pattern of the user in the reference information (par [0049]: “As described in block 410, the processor(s) identify a time window in which a user of the SDV will not need the SDV. This information may be determined based on a history of the user. For example, if the user is at work from Monday through Friday between 9:00 and 5:00, and never uses his SDV during these times, then this is the time window in which this user of the SDV will not need the SDV”, wherein “user is at work from Monday through Friday between 9:00 and 5:00” corresponds to an example action pattern, and “this is the time window in which this user of the SDV will not need the SDV” indicates including the estimated action pattern of the user in the reference information, as that time window corresponds to an available time to perform maintenance services which is taken to account when scheduling).

Regarding claim 4, Keohane teaches the vehicle control system according to claim 1. Keohane further teaches wherein the service management device corrects the out-of-use period on the basis of a status of the user (par [0054]: “In an embodiment of the present invention, processor(s) receive biometric sensor readings from biometric sensors that are currently monitoring the user/owner of the SDV, and then adjust the time window in which the user of the SDV will not need the SDV based on the biometric sensor readings. Examples of biometric sensors include, but are not limited to, heart monitors, respiration monitors, medical thermometers, electroencephalogram (EEG) sensors, movement sensors, etc. That is, biometric sensors detect the breathing level, movement, wakefulness, health, etc. of a person. Assume now that the user/owner of SDV 202 is sleeping, as indicated by resting user 210. Assume further that biometric sensors on the resting user 210 detect that he/she is currently asleep, and that a profile history for resting user 210 indicates that he/she is a night worker who will continue to sleep for the next eight hours. The time window for autonomously driving the SDV 202 to the service facility 204 may be adjusted (expanded or contracted) based on this new information gleaned from the biometric sensors. Similarly, if the biometric sensors detect that the resting user 210 has a high fever, an assumption is made that he/she will remain in bed for a certain length of time (e.g., 12 hours), in order to rest until the fever comes down”, wherein “adjust the time window in which the user of the SDV will not need the SDV based on the biometric sensor readings” corresponds to corrects the out-of-use period on the basis of a status of the user).

Regarding claim 8, Keohane teaches a vehicle control device comprising: 
an acquisition part configured to estimate an out-of-use period in which a user does not use an automated driving vehicle on the basis of reference information including a usage schedule of the automated driving vehicle by the user (par [0045]: “As described herein, the present invention is directed to autonomously driving an SDV to a service facility based on 1) the needs of the SDV, 2) the capabilities of the service facility, and 3) the schedule of the user/owner of the SDV.”; par [0049]: “As described in block 410, the processor(s) identify a time window in which a user of the SDV will not need the SDV”, wherein “the schedule of the user/owner of the SDV” corresponds to a usage schedule of the automated driving vehicle by the user, as schedules with different locations will likely indicate a usage of the vehicle), and acquire information related to a predetermined service provided in a state in which the user does not use the 20automated driving vehicle in the estimated out-of-use period (FIG. 4 elements 406, 408 and 410; par [0047]: “As described in block 406, the processor(s) identify a service facility (e.g., service facility 204 shown in FIG. 2) that is capable of providing the maintenance service”; par [0048]: “As described in block 408, the processor(s) determine an amount of time required for the SDV to travel to and from a current location of the SDV to the service facility and to receive the maintenance service”; par [0049]: “As described in block 410, the processor(s) identify a time window in which a user of the SDV will not need the SDV. This information may be determined based on a history of the user. For example, if the user is at work from Monday through Friday between 9:00 and 5:00, and never uses his SDV during these times, then this is the time window in which this user of the SDV will not need the SDV. Alternatively, the user may simply input this time window into the SDV on-board computer or other system. Thereafter, the amount of time required for the SDV to travel to and from the service facility and to receive the maintenance service is matched to an amount of time in the time window in which the user of the SDV will not need the SDV”, wherein “determine an amount of time required for the SDV to travel to and from a current location of the SDV to the service facility and to receive the maintenance service” is an example of acquire information related to a predetermined service in a state in which the user does not use the 20automated driving vehicle in the estimated out-of-use period, as maintenance will be performed in a state in which the user does not use the 20automated driving vehicle in the estimated out-of-use period); and 
a controller configured to generate an action plan of the automated driving vehicle in the out-of-use period on the basis of the information acquired by the acquisition part (par [0050]: “As described in block 412, the processor(s) direct the SDV to autonomously drive to the service facility during the time window in which the user of the SDV will not need the SDV. More specifically, the SDV on-board computer directs the SDV control processor 303 and SDV vehicular physical control mechanisms 305 to drive the SDV to the service facility during this time window, which affords enough time for the SDV to travel to and from the service facility and to receive the maintenance service”, wherein “the SDV on-board computer directs the SDV control processor 303 and SDV vehicular physical control mechanisms 305 to drive the SDV to the service facility during this time window” indicates an action plan of the automated driving vehicle in the out-of-use period on the basis of the information acquired by the acquisition part has been generated, and the resulting “service facility during this time window” is the result on the basis of the information acquired by the acquisition part), 
wherein the acquisition part corrects the out-of-use period on the basis of electronic information including at least one of card usage information, contribution information, and store usage information of the user (par [0054]: “In an embodiment of the present invention, processor(s) receive biometric sensor readings from biometric sensors that are currently monitoring the user/owner of the SDV, and then adjust the time window in which the user of the SDV will not need the SDV based on the biometric sensor readings. Examples of biometric sensors include, but are not limited to, heart monitors, respiration monitors, medical thermometers, electroencephalogram (EEG) sensors, movement sensors, etc. That is, biometric sensors detect the breathing level, movement, wakefulness, health, etc. of a person. Assume now that the user/owner of SDV 202 is sleeping, as indicated by resting user 210. Assume further that biometric sensors on the resting user 210 detect that he/she is currently asleep, and that a profile history for resting user 210 indicates that he/she is a night worker who will continue to sleep for the next eight hours. The time window for autonomously driving the SDV 202 to the service facility 204 may be adjusted (expanded or contracted) based on this new information gleaned from the biometric sensors. Similarly, if the biometric sensors detect that the resting user 210 has a high fever, an assumption is made that he/she will remain in bed for a certain length of time (e.g., 12 hours), in order to rest until the fever comes down.”, wherein “adjust the time window in which the user of the SDV will not need the SDV based on the biometric sensor readings” corresponds to correcting the out-of-use period on the basis of electronic information including contribution information of the user, and “if the biometric sensors detect that the resting user 210 has a high fever, an assumption is made that he/she will remain in bed for a certain length of time (e.g., 12 hours), in order to rest until the fever comes down” is an example corresponding to correcting the out-of-use period on the basis of electronic information including contribution information of the user). 

Regarding claim 9, Keohane teaches a vehicle control method executed by one or more computers, the method57 comprising: 
estimating an out-of-use period in which a user does not use an automated driving vehicle on the basis of reference information including a usage schedule of the automated driving vehicle by the user (FIG. 4 element 410; par [0049]: “As described in block 410, the processor(s) identify a time window in which a user of the SDV will not need the SDV. This information may be determined based on a history of the user. For example, if the user is at work from Monday through Friday between 9:00 and 5:00, and never uses his SDV during these times, then this is the time window in which this user of the SDV will not need the SDV. Alternatively, the user may simply input this time window into the SDV on-board computer or other system. Thereafter, the amount of time required for the SDV to travel to and from the service facility and to receive the maintenance service is matched to an amount of time in the time window in which the user of the SDV will not need the SDV”; par [0045]: “As described herein, the present invention is directed to autonomously driving an SDV to a service facility based on 1) the needs of the SDV, 2) the capabilities of the service facility, and 3) the schedule of the user/owner of the SDV”), and managing a predetermined service provided in 5a state in which the user does not use the automated driving vehicle in the estimated out- of-use period (FIG. 4 element 412; par [0050]: “As described in block 412, the processor(s) direct the SDV to autonomously drive to the service facility during the time window in which the user of the SDV will not need the SDV”); 
generating an action plan of the automated driving vehicle in the out-of-use period according to the predetermined service (FIG. 4 element 412; par [0050]: “More specifically, the SDV on-board computer directs the SDV control processor 303 and SDV vehicular physical control mechanisms 305 to drive the SDV to the service facility during this time window, which affords enough time for the SDV to travel to and from the service facility and to receive the maintenance service”, wherein “the SDV on-board computer directs the SDV control processor 303 and SDV vehicular physical control mechanisms 305 to drive the SDV to the service facility during this time window” indicates an action plan of the automated driving vehicle in the out-of-use period on the basis of the information acquired by the acquisition part has been generated, and the resulting “service facility during this time window” is the result on the basis of the information acquired by the acquisition part), 
and correcting the out-of-use period on the basis of electronic information including at least one of card usage information, contribution information, and store usage information of the user (par [0054]: “In an embodiment of the present invention, processor(s) receive biometric sensor readings from biometric sensors that are currently monitoring the user/owner of the SDV, and then adjust the time window in which the user of the SDV will not need the SDV based on the biometric sensor readings. Examples of biometric sensors include, but are not limited to, heart monitors, respiration monitors, medical thermometers, electroencephalogram (EEG) sensors, movement sensors, etc. That is, biometric sensors detect the breathing level, movement, wakefulness, health, etc. of a person. Assume now that the user/owner of SDV 202 is sleeping, as indicated by resting user 210. Assume further that biometric sensors on the resting user 210 detect that he/she is currently asleep, and that a profile history for resting user 210 indicates that he/she is a night worker who will continue to sleep for the next eight hours. The time window for autonomously driving the SDV 202 to the service facility 204 may be adjusted (expanded or contracted) based on this new information gleaned from the biometric sensors. Similarly, if the biometric sensors detect that the resting user 210 has a high fever, an assumption is made that he/she will remain in bed for a certain length of time (e.g., 12 hours), in order to rest until the fever comes down.”, wherein “adjust the time window in which the user of the SDV will not need the SDV based on the biometric sensor readings” corresponds to correcting the out-of-use period on the basis of electronic information including contribution information of the user, and “if the biometric sensors detect that the resting user 210 has a high fever, an assumption is made that he/she will remain in bed for a certain length of time (e.g., 12 hours), in order to rest until the fever comes down” is an example corresponding to correcting the out-of-use period on the basis of electronic information including contribution information of the user).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Keohane in view of Harvey et al. (US 10049505 B1, hereinafter Harvey).

Regarding claim 5, Keohane teaches the vehicle control system according to claim 1. Keohane fails to specifically teach wherein the service 25management device acquires information related to a person who relates to a schedule of56 the user, and includes the acquired information related to the person who relates to the schedule of the user in the reference information.
However, Harvey teaches wherein the service 25management device acquires information related to a person who relates to a schedule of56 the user, and includes the acquired information related to the person who relates to the schedule of the user in the reference information (col 9 lines 47-59: “In the exemplary embodiment, the operator of self-driving vehicle 100 stores a schedule on client system 214, such as a digital schedule or calendar associated with the operator's or vehicle owner's work schedule and/or home life, and/or family members' digital schedules or calendars. The operator schedule may include a plurality of times and locations where the operator is scheduled to be. For example, a schedule may include, but is not limited to, when the operator will be at work, when the operator will be at home, when the operator will be at meetings away from a primary work location, and/or when the operator is scheduled to transport family members and to what locations those family members are scheduled to be taken.”; cols 13-14 lines 59-2: “Self-driving vehicle controller 110 may retrieve 510 an operator schedule for the operator of self-driving vehicle 100 from client system 214 (shown in FIG. 2). The operator schedule may include a plurality of times and locations where the operator is scheduled to be. For example, a schedule may include, but is not limited to, when the operator will be at work, when the operator will be at home, when the operator will be at meetings away from a primary work location, and when the operator is scheduled to transport family members and/or to what locations these family members are scheduled to be taken”, wherein, when selecting a compatible time for maintenance, schedules from the client system 214, which corresponds to reference information, is used and contains “family members' digital schedules or calendars”, which is information related to a person who relates to a schedule of56 the user and indicating that acquired information related to the person who relates to the schedule of the user is included in the reference information).
Harvey is analogous to the claimed invention because it pertains to determining a time for performing the maintenance operation based upon the operator schedule, specifically when the vehicle is not in used. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keohane and incorporate the teachings of Harvey and acquire information related to the person who relates to the schedule of the user in the reference information. Doing so will provide more reference information on the usage of the vehicle, which may also be used by other users, such as family members, thus having a more accurate estimation of the “out-of-use period” of the vehicle (Harvey col 8 lines 61-67: “For example, the operator may be an individual owner of self-driving vehicle 100 in the case of a personal automobile. The operator may be a group of people who share access to self-driving vehicle 100, such as a family. Additionally, the operator may be a manager of a fleet of self-driving vehicles 100, such as an automated taxi service”).

Regarding claim 6, Keohane teaches the vehicle control system according to claim 1. Keohane fails to specifically teach wherein the service 5management device requires the user to agree that the predetermined service will be provided in the out-of-use period, and performs processing to start the predetermined service when approved by the user.
However, Harvey teaches wherein the service 5management device requires the user to agree that the predetermined service will be provided in the out-of-use period, and performs processing to start the predetermined service when approved by the user (col 6 lines 25-32: “In some embodiments, the self-driving vehicle controller may also calculate travel time between the first location and the facility and the facility and the second location. The self-driving vehicle may request approval from the operator, via the client system, to perform the maintenance operation at the determined time. Upon receiving approval from the operator, the self-driving vehicle controller may confirm a maintenance appointment with the maintenance facility”, wherein “Upon receiving approval from the operator, the self-driving vehicle controller may confirm a maintenance appointment with the maintenance facility” corresponds to performs processing to start the predetermined service when approved by the user, as the predetermined service starts with making and confirming the appointment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keohane and incorporate the teachings of Harvey and require the user to agree that the predetermined service will be provided in the out-of-use period. Doing so will allow the user to be aware of the whereabouts of the vehicle, the details of the predetermined service, and/or reject the predetermined service (Harvey col 15 lines 29-33: “If self-driving vehicle controller 110 receives a negative reply from the operator, self-driving vehicle controller 110 may cancel the maintenance appointment with facility computer device 210 and determine 520 a different time to perform the maintenance operation”).

Regarding claim 7, Keohane teaches the vehicle control system according to claim 1. Keohane fails to specifically teach wherein the service 10management device estimates a plurality of out-of-use period candidates having different lengths, and performs processing to provide the predetermined service that is providable in the respective out-of-use period candidates to the user among some or all of the estimated out-of-use period candidates.
However, Harvey teaches wherein the service 10management device estimates a plurality of out-of-use period candidates having different lengths, and performs processing to provide the predetermined service that is providable in the respective out-of-use period candidates to the user among some or all of the estimated out-of-use period candidates (col 15 lines 1-12: “In the exemplary embodiment, self-driving vehicle controller 110 may retrieve the schedules of multiple maintenance facilities capable of performing the desired maintenance operation. Self-driving vehicle controller 110 may limit the maintenance facilities that it retrieves schedules from based upon distance from the starting location. Additionally, if self-driving vehicle controller 110 is unable to determine a compatible time to perform the maintenance operation within a certain period of time, i.e., two weeks, self-driving vehicle controller 110 may look at schedules for additional facilities that may be farther away from the starting location”; col 14 lines 33-40: “In the exemplary embodiment, self-driving vehicle controller 110 may calculate a total amount of time for the maintenance operation, which may include the amount of time for the maintenance operation, the time for self-driving vehicle 100 to travel from a first location or starting point to the maintenance facility, the time to travel from the maintenance facility to a second location or predetermined point, and/or a buffer amount of time”, wherein “maintenance facilities […]  based upon distance from the starting location” corresponds to plurality of out-of-use period candidates having different lengths, wherein the distance will affect “total amount of time for the maintenance operation”, thus filtering multiple maintenance facilities by “capability of performing the desired maintenance operation” and “distance from the starting location” corresponds to performs processing to provide the predetermined service that is providable in the respective out-of-use period candidates to the user among some or all of the estimated out-of-use period candidates ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keohane and incorporate the teachings of Harvey and filter maintenance facilities by capability of performing the desired maintenance operation and distance. Doing so will allow the vehicle to receive the appropriate and necessary predetermined service in the given out-of-use period, thus preventing the total time of the predetermined service from exceeding the out-of-use period, by going to a maintenance facility that is too far away.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        /JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668